Citation Nr: 1337289	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a panic disorder.

2.  Entitlement to service connection for a seizure disorder, to include as secondary to a panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 through July 1991, with four months of additional service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons explained below, the issue of entitlement to service connection for a seizure disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied the Veteran's claim for service connection for a panic disorder; the Veteran did not appeal that decision and it is final.

2.  Evidence added to the record since the February 2006 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a panic disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a panic disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a preadjudication March 2010 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen a previously denied claim.  The letter also advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file include VA and private treatment records.  As new and material evidence has not been submitted, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board notes that the Veteran's service treatment records appear to be unavailable.  The RO requested these records, but was met with a negative response from the National Personnel Records Center (NPRC) in September 2005.  In January 2006 the RO sent a letter to the Veteran informing him that the NPRC indicated it did not have his service treatment records, and requesting that he submit any military medical records in his possession.  In a February 2006 Formal Finding Memorandum, the RO indicated that all procedures to obtain any missing in-service treatment records were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim of entitlement to service connection for a panic disorder was initially denied by way of a February 2006 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (the Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the February 2006 rating decision included VA treatment records, lay statement, and private treatment records.  Private treatment records revealed the Veteran's past medical history was significant for a panic disorder.  Service connection for a panic disorder was denied in that rating decision because there was no evidence of the condition in service and no evidence of a nexus between the claimed disability and service. 

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a panic disorder.  

The evidence received since the prior final denial includes statements from the Veteran, VA treatment records, and a VA general medical examination.  The VA general medical examination is not relevant as it shows the Veteran denying any mental health conditions.  The VA treatment records note resolving depression and a past medical history of adjustment disorder with mixed anxiety and depressed mood.  No treatment for a panic disorder was noted.  None of this evidence suggests the Veteran suffers from a current panic disorder resulting from military service.  The Board finds, therefore, that the additional medical evidence, while "new" in that it was not previously of record, is not material.

The Board has also considered the Veteran's lay statements asserting that his claimed panic disorder is due to exposure to hazards of the Gulf War.  However, the Veteran's initial claim for service connection for panic disorder was reported as being due to exposures to environmental hazards in the Gulf War.  As such, his current assertion is merely cumulative.   

In short, the evidence received since the prior final denial does not actually show a current diagnosis of panic disorder and does not suggest that the Veteran currently suffers from a panic disorder related to his military service.  Accordingly, the additional evidence, when considered with all of the evidence of record, is not new and material and does not rise to a level wherein the duty to obtain a medical opinion would be triggered.  See Shade, 24 Vet. App. at 118; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for a panic disorder are not met.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for panic disorder is not reopened, and the benefit sought on appeal is denied.

REMAND

The Veteran also seeks service connection for a seizure disorder.  In May 2010, the Veteran was afforded a general VA medical examination that addressed his seizure disorder in connection with a claim for nonservice-connected pension.  However, an etiological opinion was not provided at that time.  An opinion should be requested on remand.

Records reflect the Veteran went to the Beaufort Memorial Hospital emergency room in February 2010 for a seizure.  These records and ongoing medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for seizures since his discharge from service, to include the recent emergency room visit to Beaufort Memorial Hospital in February 2010.   After securing the necessary releases, the relevant records identified should be requested.  In addition, the RO/AMC should obtain treatment records related to the Veteran's seizure disorder from the Charleston, South Carolina VA Medical Center, dating since October 2011.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible and the records associated with the file, schedule a VA epilepsy evaluation to obtain an opinion as to whether the Veteran's seizures are possibly related to service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims folder the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder is etiologically related to the Veteran's period of service, to include his claimed exposure to smoke in the Gulf War.

A complete rationale for all opinions expressed should 
be provided.  If the examiner is unable to furnish the requested opinion without resorting to speculation, then he or she must explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


